DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s RCE submission filed on 12/3/2020.  Currently claims 1-5, 7-16, and 18-25 are pending and claims 1, 12, and 23 are independent. Claims 1, 12, 23, and 24 have been amended from the previous claim set dated 6/26/20.  No claims have been cancelled or added from the previous claim set.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The claim objections and the 35 U.S.C. 112(b) from the previous Office action are withdrawn in light of the amendments and arguments.    


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-5, 7-11, 24, 25) are directed to a statutory category, namely a system/machine.  Claim 12 and its dependent claims (claims 13-16, 18-22) are directed to a statutory category, namely a method.  Claim 23 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 12, and 23, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities/schedules) (See MPEP 2106).”  In this application that refers to using a computer system to collect a person’s interests and search for and recommend events for the person to attend that align with those interests.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function as a travel agent might perform 
Step 2A (Prong 2):  Independent claims 1, 12, and 23, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “A memory…at least one processor…Computer readable instructions…an interface…a display…” which limits the claims to a computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
These claims also include the additional elements which recites in part “sensor and input device,” however this again fails to integrate the abstract idea into a practical 
Additionally, dependent claims 2-5, 7-11 and 13-16, 18-22, 25 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 12, and 23, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “A memory…at least one processor…Computer readable instructions…an interface…a display…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (collect a person’s interests and search for and recommend events for the person to attend that align with those interests) on a general purpose computer (See MPEP 2106.05(f)).  In the Applicant’s specification in there is no specific mention of any particular type of memory or processor that is required for the system, so any generic computer processor or memory would be sufficient.
These claims also include the additional elements which recite in part “sensor and input device,” however these items are not significantly more because it is merely extra solution activity (See MPEP 2106.05 (g)).  These elements are also included in dependent claim 24.
Additionally, dependent claims 2-5, 7-11 and 13-16, 18-22, 25 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-5, 7-16, and 18-25 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (USPGPUB 2014/0101123) in view of Akutagawa et al. (USPGPUB 2015/0248651) further in view of Barnett et al. (USPGPUB 2011/0234504).
Regarding claims 1, 12, and 23 (Currently Amended), Ganesh discloses an information providing system (Ganesh Fig. 2), method (Ganesh ¶3 - the disclosure is directed to a method), and computer-readable recording medium having recorded thereon a computer program (Ganesh ¶5 - disclosure is directed to a computer-readable storage medium comprising instructions) comprising: a memory having computer readable instructions stored thereon (Ganesh ¶5 - computer-readable storage medium comprising instructions that, when executed configure one or more processors of a computing device); and at least one processor (Ganesh ¶29 - one or more processors 40) configured to execute the computer readable instructions to collects user related information(Ganesh ¶ABS - The computing device may receive information associated with a user) using at least one of a sensor (Ganesh ¶21 - Device location module 22 may determine a geographic location of computing device 10. For example, computing device 10 may include a global positioning system (GPS)) and a user input device (Ganesh ¶17 - As shown in FIG. 1, computing device 10 includes a user interface device (UID) 12. UID 12 of computing device 10 may function as an input device and an output device for computing device 10); generates predicted user interest information based on the collected user related information (Ganesh ¶ABS -The computing device may determine, based on the information associated with the user, a predicted interest of the user); searches for a plurality of events corresponding to the predicted user interest information using at least one search engine (Ganesh ¶43 - Event detection module 26 may include an Internet search engine that performs keyword searches across webpages published on the Internet), each of the plurality of events including time information (Ganesh ¶ABS -The computing device may determine, based on the predicted interest of the user, events {i.e. plurality}); and determine a plurality of main events and at least one detailed event associated with at least one main event of the plurality of main events among the plurality of events (Ganesh ¶24 - Based on the received information, interest prediction module 24 of computing device 10 may determine a predicted interest of the user, in other words, a possible topic or subject that the user may find interesting {i.e main event}…By predicting one or more interests of the user {i.e. plurality}, computing device 10 may perform operations, including suggesting events {i.e detail event} related to these interests), the main events indicating events having a first ranking (Ganesh ¶37 - interest prediction module 24 may determine, "astronomy" represents a predicted interest of the user because the record count associated with "astronomy" is high relative to other topics of interest {i.e. ranking among main events} determined by computing device 10), the at least one detailed event indicating events having a second ranking (Ganesh Fig. 3 - Ganesh ¶25 - Event detection module 26 determines events (e.g., events, attractions, shows, concerts, plays, sporting events, etc.) that the user may find of interest...Event detection module 26 may also rank the events).
Ganesh lacks collecting user information over a desired time period, the user related information including the user’s behavior during the desired time period; generate predicted user interest information for a future time period following the desired time period based on the collected user related information and a triggering rule, the triggering rule indicating a first situation that causes a second situation in the user’s behavior pattern.
Akutagawa, from the same field of endeavor, teaches collecting user information over a desired time period, the user related information including the user’s behavior during the desired time period; generate predicted user interest information for a future time period following the desired time period based on the collected user related information (Akutagawa ¶41 - In some embodiments, recent (e.g., within the past 3 days) meals of the people meeting is analyzed. For example, a log is automatically kept of meals of each user by the event planning system, and then this information is used. Furthering the example, if one user ate pizza the day before, then pizza is not suggested for today (unless a trend is determined (e.g., User X has eaten pizza two days in a row, five times previously based on meal history analysis))) and a triggering rule, the triggering rule indicating a first situation that causes a second situation in the In some embodiments, patterns such as activity patterns or food patterns that the user is aware of or unaware of are used to generate a recommendation. For example, every month, a week before the user's menstrual cycle {i.e. triggering activity}, the user craves chocolate, so for an event during this time period, this information is factored in).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the event planning techniques of Akutagawa because Akutagawa discloses “Event planning using social networking enables an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Additional information acquired by sensors and other technology is able to improve the quality of the event planning (Akutagawa ¶ABS)”.   Additionally, Ganesh further details that “The method may further include determining, based on the predicted interest of the user and by the computing device, one or more events (Ganesh ¶3)” so it would be obvious to consider including the additional event planning techniques that Akutagawa discloses because it would improve the determining of which events to plan.
Ganesh further lacks generating a graphical user interface, the graphical user interface including a timeline with at least two axes, the timeline including the plurality of main events on a first axis and the at least one detailed event on a second axis; and output the generated graphical user interface to a display, wherein the plurality of main events are displayed in time order corresponding to the time information of the plurality of main events based on an input gesture of a first direction or an input gesture of a 
Barnett, from the same field of endeavor, teaches generating a graphical user interface (Barnett ¶ABS - a user interface is output by a computing device), the graphical user interface including a timeline with at least two axes (Barnett ¶36 - FIG. 3 illustrates a system 300 in an example implementation in which multi-axis navigation techniques through a first and second axis that may be used to specify a particular point in time are described), the timeline including the plurality of main events on a first axis and the at least one detailed event on a second axis (Barnett ¶37 -  As before, the first axis 114 is configured to include parameters relating to months {i.e. detail} and the second axis 114 is configured to include parameters relating to years {i.e. main}. Therefore, parameters may be selected using the first and second axes to specify a particular month, an example of which is illustrated as "May 2009" by giving focus to the selected parameters in the first and second axes 114, 116); and output the generated graphical user interface to a display, wherein the plurality of main events are displayed in time order corresponding to the time information of the plurality of main events based on an input gesture of a first direction or an input gesture of a second direction, and the at least one detailed event is displayed when an input gesture of a third direction is received while the one main event is displayed (Barnett Fig. 3, 4 - Barnett ¶38 - the user may interact with the first and/or second axes 114, 116 in a variety of ways. For example, a drag gesture may be used which involves selecting a point along an axis and subsequent movement in a direction to change which parameter of the axis is highlighted. The illustrated example is shown as a selection made using a finger of the user's hand 108 of a parameter "July" and subsequent movement (illustrated through use of a phantom arrow) along the first axis 114 toward a point of the first axis that is given focus).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the multi-axis navigation techniques of Barnett because Barnett discloses “a user may readily navigate through a large amount of content to locate content of interest as well as to navigate through related content (Barnett ¶18)”.   Additionally, Ganesh further details that “Computing device 10 may include suggestion module 28 that may manage requests from the user to display nearby events and, in response to these requests, may cause computing device 10 to display information about events (Ganesh ¶26)” so it would be obvious to consider including the additional multi-axis navigation techniques that Barnett discloses because it would create a more effective way to display large amounts of information related to the suggested events. 
Regarding claims 2 and 13 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses the collected user related information includes text input by the user (Ganesh ¶51 - This user information may include textual information. For example, the user may send and receive e-mail messages using an e-mail application executing on computing device 10 and each e-mail message may include textual information within the body of each message. Interest prediction module may access the text contained within the bodies of these e-mail messages); and the predicted user interest information is generated based on the text input (Ganesh ¶36 - Based on the information associated with the user and received by computing device 10 interest prediction module 24 of computing device 10 may determine a predicted interest of the user).
Regarding claims 3 and 14 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses the user related information includes a browsing history information of the user (Ganesh ¶36 - computing device 10 of FIG. 2 may receive, and then analyze, information associated with a user…a browsing history of the user); and the predicted user interest information is generated based on text information included in the browsing history information (Ganesh ¶36 - Based on the information associated with the user and received by computing device 10 interest prediction module 24 of computing device 10 may determine a predicted interest of the user).
Regarding claims 4 and 15 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses an information providing system (Ganesh Fig. 2), method (Ganesh ¶3 -the disclosure is directed to a method), comprising generating predicted user interest information based on the collected user related information (Ganesh ¶ABS -The computing device may determine, based on the information associated with the user, a predicted interest of the user).
Akutagawa further teaches the user related information includes schedule information of the user (Akutagawa ¶37 - additional information is able to be information from…date/time/calendar information) and the predicted user interest information is generated based on information corresponding to the schedule information (Akutagawa ¶153 - In some embodiments, the schedule is utilized to coordinate a meeting based on determining two or more users are in a similar or the same location at the same time. For example, if a potential employer and a potential employee both attend a convention in Las Vegas, a dinner meeting while there is able to be recommended)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the event planning techniques of Akutagawa because Akutagawa discloses “Event planning using social networking enables an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Additional information acquired by sensors and other technology is able to improve the quality of the event planning (Akutagawa ¶ABS)”.   Additionally, Ganesh further details that “The method may further include determining, based on the predicted interest of the user and by the computing device, one or more events (Ganesh ¶3)” so it would be obvious to consider including the additional event planning techniques that Akutagawa discloses because it would improve the determining of which events to plan.
Regarding claims 5 and 16 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses the user related information includes information set by the user (Ganesh ¶36 - computing device 10 of FIG. 2 may receive, and then analyze, information associated with a user…a social media profile associated with the user); and the predicted user interest information is generated based on information corresponding to the information set by the user(Ganesh ¶36 - Based on the information associated with the user and received by computing device 10 interest prediction module 24 of computing device 10 may determine a predicted interest of the user). 
Regarding claims 7 and 18 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses an information providing system(Ganesh Fig. 2), method (Ganesh ¶3 -the disclosure is directed to a method), and computer-readable recording medium having recorded thereon a computer program (Ganesh ¶5 - disclosure is directed to a computer-readable storage medium comprising instructions) comprising: a memory having computer readable instructions stored thereon(Ganesh ¶5 - computer-readable storage medium comprising instructions that, when executed configure one or more processors of a computing device); and at least one processor (Ganesh ¶9 - one or more processors 40) configured to execute the computer readable instructions to collects user related information(Ganesh ¶ABS - The computing device may receive information associated with a user).
Barnett further teaches outputting on a timeline (Barnett Fig. 3, 4 - Barnett ¶11-12 -  FIG. 3 is an illustration of a system in an example implementation in which multi-axis navigation techniques through a first and second axis that may be used to specify a particular point in time are described.  FIG. 4 illustrates a system in another example implementation in which multi-axis navigation techniques are described through a first and second axis that may be used to specify a particular point in time).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the multi-axis navigation techniques of Barnett because Barnett discloses “a user may readily navigate through a 
Akutagawa further teaches searching for a public interest event corresponding to public interest information except for the predicted user interest information (Akutagawa ¶87 - Any combination of the additional information analysis is able to be used for generating a recommendation. For example, in a simple implementation, only traffic information {i.e. public interest} is analyzed to generate a recommendation.); and output contents associated with the public interest event (Akutagawa ¶176 - The computing device 200 is able to be used to acquire, store, compute, process, communicate and/or display information).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the event planning techniques of Akutagawa because Akutagawa discloses “Event planning using social networking enables an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Additional information acquired by sensors and other technology is able to improve the quality of the event planning 
Regarding claims 8 and 19 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses outputting the events corresponding to the main events (Ganesh Fig.1 16A-16D, ¶ABS - The computing device may output at least a portion of the event information for at least one of the events {i.e. main events}).
Barnett further teaches a timeline including the main events on a first axis (Barnett Fig. 3, 4 - Barnett ¶11-12 -  FIG. 3 is an illustration of a system in an example implementation in which multi-axis navigation techniques through a first and second axis that may be used to specify a particular point in time are described.  FIG. 4 illustrates a system in another example implementation in which multi-axis navigation techniques are described through a first and second axis that may be used to specify a particular point in time) and receive ranking gestures of the first direction and the second direction for the events, the ranking gestures of the first direction corresponding to the first rank, and the ranking gestures of the second direction corresponding to the second rank (Bartett ¶5 - In implementations, one or more inputs are recognized as selecting a first one of a plurality of parameters {i.e. first rank} in a first axis and a second one of a plurality of parameters {i.e. second rank} in a second axis in a user interface output by a computing device using one or more gestures {i.e. ranking gesture}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the multi-axis navigation techniques of Barnett because Barnett discloses “a user may readily navigate through a large amount of content to locate content of interest as well as to navigate through related content (Barnett ¶18)”.   Additionally, Ganesh further details that “Computing device 10 may include suggestion module 28 that may manage requests from the user to display nearby events and, in response to these requests, may cause computing device 10 to display information about events (Ganesh ¶26)” so it would be obvious to consider including the additional multi-axis navigation techniques that Barnett discloses because it would create a more effective way to display large amounts of information related to the suggested events.
Regarding claims 9 and 20 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses outputting the plurality of main events (Ganesh Fig.1 16A-16D, ¶ABS - The computing device may output at least a portion of the event information for at least one of the events {i.e. main events}).
Barnett further teaches reception of the gesture of the first direction or the gesture of the second direction on event contents included in the timeline (Barnett Fig. 3, 4 - Barnett ¶38 - the user may interact with the first and/or second axes 114, 116 in a variety of ways. For example, a drag gesture may be used which involves selecting a point along an axis and subsequent movement in a direction to change which parameter of the axis is highlighted. The illustrated example is shown as a selection made using a finger of the user's hand 108 of a parameter "July" and subsequent movement (illustrated through use of a phantom arrow) along the first axis 114 toward a point of the first axis that is given focus). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the multi-axis navigation techniques of Barnett because Barnett discloses “a user may readily navigate through a large amount of content to locate content of interest as well as to navigate through related content (Barnett ¶18)”.   Additionally, Ganesh further details that “Computing device 10 may include suggestion module 28 that may manage requests from the user to display nearby events and, in response to these requests, may cause computing device 10 to display information about events (Ganesh ¶26)” so it would be obvious to consider including the additional multi-axis navigation techniques that Barnett discloses because it would create a more effective way to display large amounts of information related to the suggested events.
Regarding claims 10 and 21 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses outputting the main events (Ganesh Fig.1 16A-16D, ¶ABS - The computing device may output at least a portion of the event information for at least one of the events {i.e. main events}).
Barnett further teaches reception of the gesture of the first direction or the gesture of the second direction on the timeline (Barnett Fig. 3, 4 - Barnett ¶38 - the user may interact with the first and/or second axes 114, 116 in a variety of ways. For example, a drag gesture may be used which involves selecting a point along an axis and subsequent movement in a direction to change which parameter of the axis is highlighted. The illustrated example is shown as a selection made using a finger of the user's hand 108 of a parameter "July" and subsequent movement (illustrated through use of a phantom arrow) along the first axis 114 toward a point of the first axis that is given focus).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the multi-axis navigation techniques of Barnett because Barnett discloses “a user may readily navigate through a large amount of content to locate content of interest as well as to navigate through related content (Barnett ¶18)”.   Additionally, Ganesh further details that “Computing device 10 may include suggestion module 28 that may manage requests from the user to display nearby events and, in response to these requests, may cause computing device 10 to display information about events (Ganesh ¶26)” so it would be obvious to consider including the additional multi-axis navigation techniques that Barnett discloses because it would create a more effective way to display large amounts of information related to the suggested events.
Regarding claims 11 and 22 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses outputting the main events (Ganesh Fig.1 16A-16D, ¶ABS - The computing device may output at least a portion of the event information for at least one of the events {i.e. main events}).
Barnett further teaches receive a selection gesture of a desired time from the user on the timeline (Barnett ¶18 - Each axis may be navigated using a gesture to select a particular parameter included in the axis. For example, the first axis may describe particular months and the second axis may describe particular years. Selection of the month and year may then serve as a basis to locate content for output in the user interface).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the multi-axis navigation techniques of Barnett because Barnett discloses “a user may readily navigate through a large amount of content to locate content of interest as well as to navigate through related content (Barnett ¶18)”.   Additionally, Ganesh further details that “Computing device 10 may include suggestion module 28 that may manage requests from the user to display nearby events and, in response to these requests, may cause computing device 10 to display information about events (Ganesh ¶26)” so it would be obvious to consider including the additional multi-axis navigation techniques that Barnett discloses because it would create a more effective way to display large amounts of information related to the suggested events.
Regarding claim 24 (Amended), Ganesh in view of Akutagawa further in view of Barnett discloses at least one input device configured to receive input from the user (Ganesh ¶17 - As shown in FIG. 1, computing device 10 includes a user interface device (UID) 12. UID 12 of computing device 10 may function as an input device and an output device for computing device 10); and wherein the memory is further configured to store data associated with the user, and the collected user related information includes at least the detected information associated with the user's environment, the receive input from the user, and data associated with the user (Ganesh ¶22 - From each interaction performed with these applications, computing device 10 may receive and store information associated with the user).
Akutagawa further teaches at least one sensor configured to detect information associated with the user's environment (Akutagawa ¶69 - one or more sensors/monitoring devices analyzes…the temperature outside)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the user preference and event prediction methodology/system of Ganesh by including the event planning techniques of Akutagawa because Akutagawa discloses “Event planning using social networking enables an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Additional information acquired by sensors and other technology is able to improve the quality of the event planning (Akutagawa ¶ABS)”.   Additionally, Ganesh further details that “The method may further include determining, based on the predicted interest of the user and by the computing device, one or more events (Ganesh ¶3)” so it would be obvious to consider including the additional event planning techniques that Akutagawa discloses because it would improve the determining of which events to plan.
Regarding claim 25 (Previously Presented), Ganesh in view of Akutagawa further in view of Barnett discloses the at least one processor is further configured to, continuously collect user related information, and continuously generate predicted user interest information; the desired time period is a rolling time period; and the future time period is a rolling time period subsequent to the desired time period (Ganesh ¶22 - however through everyday interactions between the user and these applications that obtain information about the user, computing device 10 continuously receives information about the user that interest prediction module 24 may categorize and assemble into one or more predicted interests of the user).


	Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
In response to applicant’s amendments are arguments, the claim objections and 112(b) rejection from the previous Office action has been withdrawn.  
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
In addition to maintaining arguments from previous filings (which examiner continues to find unpersuasive), Applicant argues that example 37 is in fact analogous to the current claimed invention, and as such the current claimed invention overcomes the 101 rejection.  This is not persuasive because in that example the icons are automatically controlled by the system to optimize their presentation, whereas the claimed invention does not control the interface. Rather, the interface simply displays the information that has been analyzed and the user can control what part is shown.  Further the applicant highlights the usage of a sensor and search engine as evidence that this is not an abstract idea.  This again is unpersuasive because these elements, as addressed in the Prong 2 and 2B analysis are, are simply included to collect and 
Applicant further argues that the claimed invention passes the Prong 2 test, however this is also unpersuasive because the only additional elements to conduct a prong 2 analysis are general computer hardware/software and data collection nodes. This limits the claims to a network/computer environment, but this is insufficient with respect to prong 2 (See MPEP 2106.05(f)) as well as being mere data gathering (See MPEP 2106.05(g)).
Regarding the 35 USC § 103 rejections on the previous Office action, Applicant amended the independent claims to further limit the claims and makes argument with respect to gestures and interactions with the interface.  This being an RCE, examiner conducted a new and updated search.  As a result of this search, Examiner found stronger art than the previously cited prior art and the new art is cited (Barnett as discussed above).  
Applicant further argues that Akutagawa fails to disclose a triggering event and data collected to predict a future event.  This is unpersuasive, because as addressed above, the triggering event example is someone’s menstrual cycle and the collected information and predicted information deal with desired food.  Under BRI, this reads on the specific claim limitations.  
Finally, Applicant argues that Ganesh fails to teach a main event and detail events.  This is also unpersuasive because in Applicant’s specification Fig. 6, the main event is depicted as meeting at Starbucks and one of the detail events is a Map/directions to Starbucks.  Within Ganesh Fig. 1, items 16A-D identify main events 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624